DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Claim Amendment dated 03/10/2022
2.	Claims 1-6 were cancelled.
	New claims 7 (see pages 4-5, paragraph [0020] and pages 9-10, paragraphs [0033] and [0035] of the spec.), 8 (see page 6, paragraphs [0024]-[0025] of the spec.), 9 (see page 5, paragraph [0023] of the spec.), 10 (see page 5, paragraph [0023] and page 6, paragraph [0025] of the spec.), 11 (see pages 11-12, paragraph [0041] of the spec.) and 12 (see page 12, paragraph [0042 of the spec.) were added, which are supported by the specification as originally filed.
	Thus, no new matter is present at this time.

Claim Objections
3.	Claims 11 and 12 are objected to because of the following informalities:   
	As to Claims 11 and 12: The applicants are advised to replace the phrase “further comprising” recited in claims 11 and 12 with the new phrase “wherein the composition has” consistent with paragraphs [0041] and [0042] of the present specification. 
 Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 7 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12 and 17 of co-pending U.S. Application No. 17/692,118 (hereinafter referred to as “US Appl. ‘118”; corresponding to US PG PUB 2022/0195164). 
	The claims of US Appl. ‘118 and the present application are directed to compositions comprising a thermoplastic olefin elastomer and a carbon fiber component, wherein the carbon fiber component comprises chopped carbon fibers sized with an epoxy and phenoxy based emulsion (Compare claim 7 of the present application with claims 10 and 12 of the US Appl. ‘118).  Claim 17 of the US Appl. ‘118 also recites that the composition has a flexural modulus of greater than 2000 MPa and a Charpy impact strength of greater than 6 kJ/m2 which overlaps with those presently claimed, i.e., a flexural modulus of greater than 3000 MPa and Charpy impact strength of greater than 10 kJ/m2 (present claims 11 and 12). 
	While the claims of US Appl. ‘118 do not mention employing the specific amounts of 40-95 wt% of thermoplastic polyolefin elastomer and 5 wt% and 60 wt% of carbon fiber component in the composition as required by the claims of the present application, claim 10 of the US Appl. ‘118 does recite using 1-50 wt% of carbon fiber component and 5-69 wt% of thermoplastic polyolefin elastomer which overlap with those presently claimed for the purposes of preparing the composition.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion of the ranges recited in the claims of US Appl. ‘118 and the ranges claimed by the applicants, have been held to be a prima facie case of obviousness.  See also MPEP section 2144.05.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2014/0242335) in view of Sano et al. (US 2014/0356612)1.
The claims are directed to a composition comprising particular amounts of thermoplastic polyolefin elastomer and carbon fiber component comprising chopped carbon fibers sized with an epoxy- and phenoxy-based emulsion.  
According to page 11, paragraph [0038] of the present application, the claimed composition is useful for preparing molding articles.
	As to Claims 7-9: Kondo et al. disclose a fiber-reinforced polypropylene resin composition for moulded articles (Paragraph [0001]), wherein the composition comprises 40-99% by weight of propylene-ethylene block copolymer, which according to present claims 8 and 9 correspond to the claimed thermoplastic polyolefin elastomer, and 1-60 wt. % by weight of a fiber that may be selected from, among other things, chopped carbon fibers (Paragraphs [0024], [0029], [0030]-[0031], and [0157]-[0158]).  
	While Kondo et al. disclose that their chopped carbon fibers are treated with a sizing agent (Paragraphs [0157]-[0158]), they do not specify the sizing agent as including an epoxy- and phenoxy-based emulsion as required by the claims of the present application.
	Nevertheless, Sano et al., like Kondo et al., teach the use of chopped carbon fibers for preparing polypropylene-based compositions for molding materials (Paragraphs [0352]-[0353] and see also abstract).  Sano et al. also disclose that the chopped carbon fibers are sized with epoxy- and phenoxy based emulsions the purposes of adjusting the composition’s viscosity, improving its abrasion resistance, improving its resistance to fluff, improving its collectability, and improving its high-order processability (Paragraphs [0160]-[0167], [0170]-[0174] and [0351]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed chopped carbon fibers sized with epoxy- and phenoxy-based emulsions taught by Sano et al. in the polypropylene based composition of Kondo et al., with a reasonable expectation of successfully providing the same with better viscosity, abrasion resistance, resistance to fluff, collectability, and high-order processability suitable for molded materials. 
	Moreover, as to the claimed particular amounts of the thermoplastic polyolefin elastomer and carbon fiber component comprising chopped carbon fibers sized with epoxy and phenoxy based emulsion, Kondo et al. disclose employing 40-99% by weight of propylene-ethylene block copolymer (thermoplastic polyolefin elastomer) and 1-60 wt. % by weight of a fiber that may be selected from, among other things, sized chopped carbon fibers, inclusive of the claimed chopped carbon fibers sized with epoxy- and phenoxy based emulsion suggested by Sano et al. for the reasons set forth above, for preparing polypropylene based compositions suitable for molding purposes (Paragraphs [0024], [0029], [0030]-[0031], and [0157]-[0158] of Kondo et al.).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of the thermoplastic polyolefin elastomer and chopped fibers sized with epoxy and phenoxy based emulsion in the polypropylene based composition, with a reasonable expectation of successfully using the same for molding purposes as suggested by Kondo et al. and Sano et al. 
	As to Claims 11 and 12: These claimed particular properties would have naturally flowed from the following suggestion of Kondo et al. and Sano et al. since the collective teachings of Kondo et al. and Sano et al. would have suggested the claimed composition for the same purposes of preparing molded (moulded) articles for the reasons set forth above.  This is especially true since Kondo et al. disclose that their composition is useful for preparing moulded articles having high rigidity and high impact strength properties (Paragraph [0021]).  See also MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2014/0242335) in view of Sano et al. (US 2014/0356612) as applied to claims 7-9 and 11-12 above, and further in view of Maruyama (US 2015/0087786).
	The disclosures with respect to Kondo et al. and Sano et al. in paragraph 5 are incorporated here by reference.
	While Kondo et al. disclose that the melt flow rate of their propylene-ethylene block copolymer (corresponding to the claimed thermoplastic polyolefin elastomer) is 0.5 g/10 min to 200 g/10 min (230 ºC, 2.16 kg load) (Paragraph [0029]), which overlaps with the claimed melt flow rate of 0.1 g/10 minutes to 50 g/10 minutes, they do not mention that their propylene-ethylene block copolymer has the particular density required by claim 10 (i.e., 0.870 g/cc-0.900 g/cc). 
	Nevertheless, Maruyama teaches the use of propylene-ethylene copolymer having a density of preferably 0.87 to 0.88 g/cm3 (encompassed by the claimed density of 0.870 g/cc-0.900 g/cc) to provide compositions with desired rigidity, impact strength, and tensile elongation at break of molded products (Paragraphs [0001] and [0039]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the propylene-ethylene copolymer (thermoplastic polyolefin elastomer) having the claimed density taught by Maruyama in the composition suggested by Kondo et al. and Sano et al., with a reasonable expectation of successfully imparting desired rigidity, impact strength, and tensile elongation at break useful for molded products.
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 06/07/2022.